DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-18 are drawn to a method which is within the four statutory categories (i.e. process). Claim 19 is drawn to a system which is within the four statutory categories (i.e. machine).   Claim 20 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).

Step 2A, Prong 1:
Claims 1, 19 and 20 recite “in response to selection of a patient from the list of patients in the queue section, retrieve EMR information associated with the selected patient, and populate the EMR section with at least a portion of the EMR information; in response to a user operation, initiate a digital consultation session with a remote device associated with the selected patient over at least one network; and, in response to an order that is input by a user, initiate an action for treatment of the selected patient in accordance with the order”;
Claim 2 recites “in response to the selection of the patient from the list of patients in the queue section, the EMR information associated with the selected patient is retrieved from a local data storage area of the server system without requiring communication with any system in the at least one medical care setting”;
Claim 5 recites “receive a message from at least one medical setting; parse the message to extract patient information, wherein the patient information comprises a chief complaint; rank a first patient represented in the extracted patient information; and add the first patient to the at least one prioritized patient queue at a position in the at least one prioritized patient queue that is in accordance with the rank of the first patient”;
Claim 8 recites “determine a treatment code based on the chief complaint”;
Claim 10 recites “translate the treatment code into a suggested treatment protocol”;
Claim 12 recites “generate one or more inputs in the single screen of the graphical user interface for selecting the suggested treatment protocol as the order; and, in response to selection of the suggested treatment protocol as the order, initiate an action for treatment of the selected patient in accordance with the suggested treatment protocol”;
Claim 13 recites “receive one or more additional messages from the at least one medical care setting associated with the first patient; and adjust the position of the first patient within the at least one prioritized patient queue based on the one or more additional messages”;
Claim 14 recites “record timestamps from the message and the one or more additional messages; and calculate a measure of time between admission and treatment of the first patient based on the recorded timestamps”;
Claim 15 recites “construct a chronological timeline of a path traveled by the first patient through the at least one medical care setting based on the recorded timestamps”;
Claim 16 recites “translating the order into data that is in a format that is compatible with the at least one medical care setting; and sending the data over at least one network to a system in the at least one medical care setting”;
Claim 18 recites “filter the queue section to include only patients from medical care settings for which a user is authorized based on one or more credentials or privileges of the user”.
These limitations correspond to certain methods of organizing human activities based on managing personal behavior and interactions between people regarding selecting a patient in queue based on priorities, and initiating a digital consultation session with and initiate an action for treatment for the patient. This is a method of managing interactions between people, such as a user following rules and instructions. The mere nominal recitation of a generic processor and generic network devices does not take the claim out of the methods of organizing human interactions grouping.
The current specification describes the processor and the network as generic devices, such as in [0098]: “FIG. 9 is a block diagram illustrating an example wired or wireless system 550 that may be used in connection with various embodiments described herein. For example the system 550 may be used as or in conjunction with a patient device, requestor device, provider device, control device, data center device, server device, display device or any other processor implemented device as previously described with respect to FIGS. 1-5B. The system 550 can be a conventional personal computer, computer server, personal digital assistant, smart phone, tablet computer, or any other processor enabled device that is capable of wired or wireless data communication. Other computer systems and/or architectures may be also used, as will be clear to those skilled in the art.”. 


Claims 3-4, 6-7, 9, 11 and 17 are ultimately dependent from Claim 1 and include all the limitations of Claim 1. Therefore, claims 3-4, 6-7, 9, 11 and 17 recite the same abstract idea. Claims 3-4, 6-7, 9, 11 and 17 describe further limitations selecting a patient in queue based on priorities, and initiating a digital consultation session with and initiate an action for treatment for the patient. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
Thus, the claims recite an abstract idea. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “at least one hardware processor of a server”, “a remote device”, “using processor to generate a graphical user interface comprising a single screen that is logically divided into a plurality of sections… retrieve EMR information associated with the selected patient… populate the EMR section with at least a portion of the EMR information,…, initiate a digital consultation,… calculate an initial admission estimate based on the chief complaint,… determine a treatment code based on the chief complaint,…”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving data from a database/displaying data on the screen (mere data gathering) and initiating a digital consultation (insignificant application), which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Additionally, transmitting the resulting information to the user device amounts to insignificant extra-solution activity.

Step 2B:
Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform “in response to selection of a patient from the list of patients in the queue section, retrieve EMR information associated with the selected patient, and populate the EMR section with at least a portion of the EMR information; in response to a user operation, initiate a digital consultation session with a remote device associated with the selected patient over at least one network” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims also recite “receiving a message of Health Level Seven (HL7) standard, and parsing the message to extract patient information” is a well-understood, routine and conventional activity in the field, as evidenced by Rosow (US7716066B2), “FIGS.3 and 4 identify the patient data 60 extracted from an HL7 message and converted to and stored in XML (Extensible Markup Language) format by the HL7 parser 56 for use by the system 10. The data extracted from the ADT system 14 and stored for use by the bed management system 10 includes message data 62 wherein various fields store information related to each ADT message, including the origin, date and time of the message. The extracted data also includes patient ID data 64, which is general identification information for the patient including billing and account information for the patient. Data pertaining to the current visit of the patient to the health care facility is also retrieved from the ADT message and stored as patient visit data 66…” In col. 5, lines 37-61 (cited in PTO-892). 
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reyes (US 2013/0253339 A1).

As per claim 1, Reyes discloses a method comprising using at least one hardware processor of a server system to: 
generate a graphical user interface comprising a single screen that is logically divided into a plurality of sections, wherein the plurality of sections comprises a queue section and an electronic medical record (EMR) section that are simultaneously displayed in the single screen, wherein the queue section comprises at least one prioritized patient queue comprising a list of patients from at least one medical care setting (Reyes; “FIG. 4 is an exemplary screen shot of the electronic interface 126 of FIG.1 including appointment and third-party session queues according to an embodiment of the present invention. Electronic interface 126 is shown in display on device screen 121. Interface 126 is, in a preferred embodiment, personalized for a physician that attends remote appointments over a network Such as the Internet. Interface 126 includes data/graphics windows 201 and 202. Each window may display one or a number of items that may be read only items or items that may be edited by the physician.…” in [0075], “Window 202 contains a patient’s medical chart 403…” in [0078], “…appointment icons 205(1-n) are arranged in a queue and displayed in the sidebar of electronic interface 126…”in [0080] and Fig. 4); 
in response to selection of a patient from the list of patients in the queue section, retrieve EMR information associated with the selected patient, and populate the EMR section with at least a portion of the EMR information (Reyes; “Window 202 contains a patient’s medical chart 403…” in [0078]); 
in response to a user operation, initiate a digital consultation session with a remote device associated with the selected patient over at least one network (Reyes; “…Initiation or selection of an appointment Such as appointment 206 will cause any live video feed sourced from the location of the patient and MA to be displayed in window 201. The MA, patient and the physician may interact through live two-way video call, or video chat…” in [0052]); and, 
in response to an order that is input by a user, initiate an action for treatment of the selected patient in accordance with the order (Reyes; “…The physician may, as a session progresses, query the patient, ask the MA to perform certain procedures to provide further information, Such as asking the MA to Zoom in or re-focus the image device at the patient’s end to examine a wound, for example…” in [0053]).

As per claim 2, Reyes discloses the method of Claim 1, wherein, in response to the selection of the patient from the list of patients in the queue section, the EMR information associated with the selected patient is retrieved from a local data storage area of the server system without requiring communication with any system in the at least one medical care setting (Reyes; “In one embodiment, in addition to taking new vitals and initial information for upload to the physician for the current session, the MA (if medically authorized) may use the electronic interface Sans physician to review, read, or interact with the patients historical medical chart,…” in [0068]).

As per claim 3, Reyes discloses the method of Claim 1, wherein the queue section comprises a plurality of prioritized patient queues, wherein each of the plurality of prioritized patient queues comprises a list of patients from at least one medical care setting (Reyes; “Color-coding the appointment icons or setting visual flags aids physicians when working their own queue or a shared queue of appointments… The color red may be used to indicate a medical urgency or priority. Appointments may be run by priority and by one or more physicians using personalized versions of the interface without departing from the spirit and scope of the present invention.” in [0083]).

As per claim 4, Reyes discloses the method of Claim 3, wherein the plurality of prioritized patient queues comprises: one or more department-specific patient queues, wherein each of the one or more department-specific patient queues comprises a list of patients from a single department; and a global patient queue comprising a list of patients across a plurality of departments (Reyes; “The client application running from a non-transitory medium associated with the processor of the network-capable appliance used by the MA may include further provisions for accessing GPS assisted directional services so the MA may map all of the day's appointment locations and get directions to and from each appointment…” in [0062]).
As per claim 17, Reyes discloses the method of Claim 1, wherein the plurality of sections further comprises an EMR order entry section comprising one or more inputs for input of the order, and wherein the EMR order entry section is in a uniform format that is identical across all medical settings (Reyes; “…At the end of a session the doctor may update the patient's medical chart,..” in [0055]).

As per claim 18, Reyes discloses the method of Claim 1, further comprising using the at least one hardware processor of the server system to filter the queue section to include only patients from medical care settings for which a user is authorized based on one or more credentials or privileges of the user (Reyes; “…the physician-centric electronic interface that includes an appointment queue or calendar containing the preset and confirmed appointments set for the MA and remote physician…” in [0066]).

As per claim 19, it is a system claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of elements as opposed to a series of process steps.  Since the teachings of Reyes disclose the underlying process steps that constitute the methods of claim 1, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claim 19 are rejected for the same reasons given above for claim 1.

As per claim 20, it is an article of manufacture claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Reyes disclose the underlying process steps that constitute the method of claim 1, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claim 20, are rejected for the same reasons given above for claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US 2013/0253339 A1) in view of Chan et al. (hereinafter Chan) (US 11183275 B1).

Claim 5 recites the method of Claim 1, further comprising using the at least one hardware processor of the server system to: receive a message from at least one medical setting; parse the message to extract patient information, wherein the patient information comprises a chief complaint; rank a first patient represented in the extracted patient information; and add the first patient to the at least one prioritized patient queue at a position in the at least one prioritized patient queue that is in accordance with the rank of the first patient.
and
Claim 6 recites the method of Claim 5, wherein the message is an admission/discharge/transfer (ADT) message of a Health Level Seven (HL7) standard.
Reyes fails to expressly teach the limitations of claims 5 and 6. However, this feature is well known in the art, as evidenced by Chan.
In particular, Chan discloses:
receive a message from at least one medical setting; parse the message to extract patient information, wherein the patient information comprises a chief complaint; 
rank a first patient represented in the extracted patient information; and 
add the first patient to the at least one prioritized patient queue at a position in the at least one prioritized patient queue that is in accordance with the rank of the first patient
and wherein the message is an admission/discharge/transfer (ADT) message of a Health Level Seven (HL7) standard (“…patients may be ranked according to their CDI scores to allow CDI specialists a quick way to prioritize cases for CDI review. For example, FIG. 5 depicts a diagrammatic representation of another example of a graphical user interface showing a ranking or prioritization, by score, of multiple patients…” in [0198]), “The received medical data may be formatted as text messages (e.g., HL7 messages). HL7 interface 204 may format the received HL7 messages into rows and columns and store same in database 206.” In [0042]“, “In some embodiments using an HL7 feed, a stream of data is updated when an event at a particular hospital or source is updated. As discussed above, the updated raw data may be stored in a hospital data database represented by hospital data 126 in FIG. 1. Parser 122 may parse the new information, generate new parsed fragments, and store the newly generated parsed fragments.” In [0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Chan with the motivation of “the allocation of resources to care for and/or treat the patients in the group” (Chan; [0145])).

Reyes fails to expressly teach the following claim limitations (claims 8-10), However, these features are well known in the art, as evidenced by Chan.
In particular, Chan discloses:
Claim 7 recites the method of Claim 5, further comprising using the at least one hardware processor of the server system to calculate an initial admission estimate based on the chief complaint (“…a subject matter expert may be consulted to provide a realistic initial estimate.…” (Chan; [0191])).
Claim 8 recites the method of Claim 5, further comprising using the at least one hardware processor of the server system to determine a treatment code based on the chief complaint (“…Resolving a DRG code may include determining whether a DRG code is associated with the patient case. …” (Chan; abstract)).
Claim 9 recites the method of Claim 8, wherein the determination of the treatment code is based on historical orders for treatment and actual outcomes of treatment (“…the CDI scoring approach may utilize a DRG probability or an indicator weight. The indicator weight may be assigned a value based on subject matter expertise, or it may be computed using historical data to measure how predictive each indicator is.  …” (Chan; [0010])).
Claim 10 recites the method of Claim 8, further comprising using the at least one hardware processor of the server system to translate the treatment code into a suggested treatment protocol (“…Evaluation may include resolving a Diagnosis-Related Group (DRG) code and determining a CDI scoring approach based at least in part on a result from the resolving…” in abstract, “CDI scoring engine 140 may be configured for monitoring indicators 132 generated by alert engine 124 (or for monitoring or listening for events about the generation of indicators 132 or subscribing to receiving notifications about the generation of indicators 132 directly from alert engine 124). Each generated indicator 132 may include an identifier (e.g., “Visit ID”) that is associated with, or otherwise references, a particular patient case 134. In one example implementation, a table “Visit” may represent the entirety of a patient's stay at a hospital. A child table related to the “Visit” table called “Alert” may have a visit ID pointing back to the Visit table that it is a part of. So, each time alert engine 124 creates an alert, a new row is added to the Alert table that is associated with the particular visit (and, hence, particular patient case 134).” (Chan; [0028)).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Chan with the motivation of “the allocation of resources to care for and/or treat the patients in the group” (Chan; [0145])).

As per Claim 11, Reyes discloses the method of Claim 10, wherein the plurality of sections further comprises a suggested treatment section, and wherein the method further comprises using the at least one hardware processor of the server system to indicate the suggested treatment protocol in the suggested treatment section (Reyes; “…The physician may interact with, diagnose, and treat patients in a selectable order. Electronic interface 126 is an interactive interface implemented with a plurality of interactive links and or buttons that enable initiation of various interactive functions...” in [0046] and “…a session may include a team of specialists that may be conferring on behalf of the patient such as a tumor board deciding on a treatment strategy for a cancer patient currently in session with the oncologist…” in [0070]).

As per Claim 12, Reyes discloses the method of Claim 10, further comprising using the at least one hardware processor of the server system to: generate one or more inputs in the single screen of the graphical user interface for selecting the suggested treatment protocol as the order; and, in response to selection of the suggested treatment protocol as the order, initiate an action for treatment of the selected patient in accordance with the suggested treatment protocol (Reyes; “…The physician may interact with, diagnose, and treat patients in a selectable order. Electronic interface 126 is an interactive interface implemented with a plurality of interactive links and or buttons that enable initiation of various interactive functions...” in [0046] and “…a session may include a team of specialists that may be conferring on behalf of the patient such as a tumor board deciding on a treatment strategy for a cancer patient currently in session with the oncologist…” in [0070]).

As per Claim 13, Reyes discloses the method of Claim 5, further comprising using the at least one hardware processor of the server system to: receive one or more additional messages from the at least one medical care setting associated with the first patient; and adjust the position of the first patient within the at least one prioritized patient queue based on the one or more additional messages (Reyes; “…messaging may be used to communicate to patients and caregivers if an MA, for example, is running behind schedule for any one appointment location. Once the MA has all of his or her appointments to run for the day, the same appointment list may be simultaneously exported or imported into a physician-centric electronic interface such as interface 126 of FIG. 2 at step 307. In this way, a physician has notification of the appointment calendar for that day. In this case, the appointments may be entered into an appointment queue visible in the electronic interface used by the physician to establish the remote sessions…” in [0062]).

As per Claim 14, Reyes discloses the method of Claim 13, further comprising using the at least one hardware processor of the server system to: record timestamps from the message and the one or more additional messages; and calculate a measure of time between admission and treatment of the first patient based on the recorded timestamps (Reyes; “Appointment indicia 205 may appear automatically in interface 126 such as by automated data import function. Indicia 205 may present within a virtual queue analogous to a telephony queue where additional data to the patient is available such as estimated waiting time for physician participation, and so on…” in [0052]).

As per Claim 15, Reyes discloses the method of Claim 14, further comprising using the at least one hardware processor of the server system to construct a chronological timeline of a path traveled by the first patient through the at least one medical care setting based on the recorded timestamps (Reyes; “In one embodiment, travel optimization is performed at the Website for a number of preset appointments for an MA at the time of scheduling or during confirmation. Such optimization may suggest a different order of appointments relative to the chronology of appointment times to reduce redundant travel routes for the MA and to potentially add one or more appointments to the workload. A third-party satellite mapping service that the MA has access to may perform travel optimization before or at the onset of travel to the scheduled appointment locations.…” in [0063]).

Claim 16 recites the method of Claim 1, wherein initiating the action for treatment comprises: translating the order into data that is in a format that is compatible with the at least one medical care setting; and sending the data over at least one network to a system in the at least one medical care setting. 
Reyes fails to expressly teach initiating the action for treatment comprises: translating the order into data that is in a format that is compatible with the at least one medical care setting; and sending the data over at least one network to a system in the at least one medical care setting. However, this feature is well known in the art, as evidenced by Chan.
In particular, Chan discloses “…database 206 may be configured for storing medical data in format(s) that conform to the HL7 standards. Medical data interface 204 may receive live feeds of medical data from various hospital or care facility data sources 201. As noted above, such hospital feeds are typically maintained and updated in real time (e.g., whenever a new patient is admitted, a diagnosis is entered into the patient's chart, a procedure is performed on the patient, a drug is prescribed for the patient, a medicine is administered to the patient, a test is ordered for the patient, a result from a lab test is received, etc.).” in [0041]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Chan with the motivation of “the allocation of resources to care for and/or treat the patients in the group” (Chan; [0145])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626